Citation Nr: 1813988	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  17-67 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer to include as due to claimed inservice exposure to herbicides.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus (DM).

4.  Entitlement to service connection for DM to include as due to claimed inservice exposure to herbicides.

5.  Entitlement to service connection for urinary incontinence to include as secondary to prostate cancer.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for sleep apnea to include secondary to COPD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the June 2017 rating decision, the RO continued the previous denial of entitlement to service connection for prostate cancer and DM, and denied entitlement to service connection for urinary incontinence, chronic obstructive pulmonary disease, and sleep apnea.

The RO has reopened the claims for entitlement to service connection for prostate cancer and DM, but continued the denial from a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for prostate cancer, DM, urinary incontinence, COPD, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2011 rating decision denied service connection for prostate cancer.  The Veteran did not appeal that determination, and it is final.

2.  The evidence associated with the claim subsequent to the May 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for prostate cancer.

3.  A May 2011 rating decision reopened and denied service connection for DM.  The Veteran did not appeal that determination, and it is final.

4.  The evidence associated with the claim subsequent to the May 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for DM.


CONCLUSION OF LAW

1.  The May 2011 rating decision denying service connection for prostate cancer is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  Evidence received since the May 2011 rating decision to reopen the claim for entitlement to service connection for prostate cancer is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The May 2011 rating decision confirming and continuing the denial of service connection for DM is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).

4.  Evidence received since the May 2011 rating decision to reopen the claim for entitlement to service connection for DM is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claims of service connection for prostate cancer and DM, the Veteran's claims are being granted to the extent that they are reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has identified treatment records that may be pertinent to the claims on appeal.  Therefore, additional development is warranted.

II.  New and Material Evidence

The Veteran seeks to reopen his claims of entitlement to service connection for prostate cancer and DM.  New and material evidence is required in that regard.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for DM was initially denied in a prior January 2008 final rating decision.  At that time, the RO denied the claim on the basis that the Veteran's diabetes mellitus was not related to his military service.  Service connection for prostate cancer was denied in a prior May 2011 final rating decision.  At that time, the RO denied the claim on the basis that the Veteran's prostate cancer was not incurred in or related to military service.  In the May 2011 rating decision the RO also essentially reopened the claim for service connection for DM, and denied that claim on the merits on the basis of herbicide exposure.  The Veteran was provided notice of these determinations and did not timely appeal.  Thus, the May 2011 decision is final as to both claims.

The Veteran requested that his claim be reopened in March 2017.  In a subsequent June 2017 rating decision, the RO reopened the Veteran's claims for service connection for prostate cancer and DM, and found that service connection on a direct basis was not warranted as the Veteran's prostate cancer and DM was not incurred in or aggravated by military service.  The RO found that although current treatment records showed prostate cancer and DM, there was no indication the conditions began in service, were caused by service, or could be presumed to have been caused by service.  The Veteran filed a timely appeal to this decision.

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of VA treatment records and lay statements.  The VA treatment records continue to show that the Veteran has prostate cancer and DM; however, these records do not relate the Veteran's prostate cancer and DM to service.  Based on the foregoing evidence and in light of the prior evidence of record including the Veteran's service treatment records (STRs), the Board finds that the VA treatment records are sufficient to reopen the Veteran's claims as such evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's prostate cancer and DM.  Thus, the additional lay and medical evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claims.  The Board finds that new and material evidence has been received since the May 2011 rating decision.  Therefore, the claims of entitlement to service connection for prostate cancer and DM are reopened.


ORDER

The claim for entitlement to service connection for prostate cancer is reopened and the claim is granted to this extent only.

The claim for entitlement to service connection for DM is reopened and the claim is granted to this extent only.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Prostate Cancer, DM, and Urinary Incontinence

The Veteran contends that his prostate cancer, DM and urinary incontinence are related to his inservice exposure to herbicides.  The Veteran contends that his urinary incontinence is secondary to prostate cancer.  The Veteran asserts that he was exposed to Agent Orange while aboard the USS Coral Sea on the flight deck as a boatswain mate.  He does not assert that he went ashore in Vietnam nor does he assert that his ship, the USS Coral Sea, an aircraft carrier entered any inland waterways.  While military personnel records dated January 30, 2007 show that the Veteran served on the USS Coral Sea between May 1960 and August 1962 and that the USS Coral Sea was in the official waters of the Republic of Vietnam at various dates between April 1961 and January 1962, the records also show that the USS Coral Sea was not one of the listed ships known to have entered the inland waterways of Vietnam, disembarked, anchored, docked, or sent Veterans ashore.  Further, a memorandum dated May 1, 2009 from the Joint Services Record Research Center (JSRRC) indicated that there was no evidence that the U.S. Navy or Coast Guard ships transported tactical herbicides from the U.S. to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Also, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

Subsequently, in a December 18, 2017 VA progress note; the Veteran indicated that his claimed Agent Orange exposure had been confirmed in a blood test.  That record has not been associated with the claims file.  Therefore, further development is warranted to obtain documentation related to the Veteran's claimed Agent Orange exposure.

In a VA Form 9, received by VA on December 21, 2017, the Veteran contended that he was exposed to herbicides during his presence in "Vietnam, Okinawa, Philippines, etc."  Thus, further development is warranted to verify the Veteran's exposure to herbicides in places other than the Republic of Vietnam.

COPD and Sleep Apnea

The Veteran contends that he was exposed to toxic chemicals, specifically jet fuel (JP-6) and aviation (AV) gas and that he developed a respiratory disorder, COPD, as a result.  The Veteran further asserts that his currently diagnosed sleep apnea is due to his COPD.  The Veteran's military occupational specialty (MOS) was pumpman.  The Veteran asserted that his MOS involved fueling and refueling military aircraft.  A VA medical opinion is warranted to determine the nature and etiology of the Veteran's respiratory conditions, if any, to include COPD and sleep apnea.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Obtain and associate with the claims file copies of all outstanding VA treatment records relevant to the conditions being remanded.  A specific attempt should be made to the VA medical records regarding a blood test and Agent Orange that is referenced in a December 18, 2017 VA progress note.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located, the Veteran must be notified.

2.  Contact the appropriate service department regarding verification of the Veteran's exposure to herbicides in places other than the Republic of Vietnam, to include Okinawa and the Philippines.  If it is determined that there are no records in any appropriate service department that can confirm the Veteran's exposure to herbicides in places other than the Republic of Vietnam, as appropriate, the AOJ should follow up with the Veteran.

3.  Then, obtain a VA medical opinion to determine the nature and etiology of the Veteran's respiratory conditions, if any, to include COPD and sleep apnea.  The record and a copy of this remand must be reviewed by the examiner.

The examiner should identify the nature and extent of any respiratory conditions and specifically address the Veteran's report of inservice exposure to jet fuel (JP-6) and aviation (AV) gas while serving as a pumpman fueling and refueling military aircraft.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory conditions to include COPD and sleep apnea (1) began during active service; or (2) are otherwise related to any in-service event or injury to include exposure to jet fuel and/or aviation gas.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s).  If any of the above opinions cannot be made without resort to speculation, the examiner must state so and provide a rational for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5.  After completion of the above, readjudicate the Veteran's claims for entitlement to service connection for prostate cancer, DM, urinary incontinence, COPD, and sleep apnea in light of all of the evidence of record.  If any benefit sought is not granted in full, the Veteran must then be furnished an appropriate supplemental statement of the case and be afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


